TAYLOR, Presiding Judge.
The petitioner, Casey Lee Murphree, filed this petition for a writ of mandamus directing the Honorable Alfred Bahakel, circuit judge for the Tenth Judicial Circuit, to release him on bail. The petitioner was charged with attempted murder, and his bail was set at $10,000. When it was alleged that the petitioner had mental problems, the petitioner’s bail was revoked. The court ordered a mental evaluation to determine the petitioner’s competency to stand trial. The petitioner then filed a motion to set bail and a hearing was held on the motion. The trial court denied the motion based on a psychiatric report prepared while the petitioner was undergoing treatment at Taylor Hardin Secure Medical Facility. The petitioner then filed this petition for a writ of mandamus. The petitioner has been incarcerated for over one year.
The Alabama Constitution of 1901, § 16 states:
“In Alabama, an accused upon arrest and before conviction, is entitled to bail as an absolute right provided he has sufficient sureties. Bail may only be denied in capital offenses, when the proof is evident or the presumption great.”
See Sprinkle v. State, 368 So.2d 554 (Ala.Cr.App.1978), writ quashed, 368 So.2d 565 (Ala.1979); Trammell v. State, 284 Ala. 31, 221 So.2d 390 (1969).
As we stated in Daniels v. State, 597 So.2d 1383 (Ala.Cr.App.1991), quoting Shabazz v. State, 440 So.2d 1200, 1202 (Ala.Cr.App.1983): “The ‘State is not without its remedies .... [T]he trial judge can raise the amount of the ... bond, require additional sureties, and add additional conditions as seem necessary.’” See also Rule 7.3, Ala.R.Crim.P.
This cause is remanded to the circuit court for Jefferson County so that the court may set a reasonable bail after considering the factors set out in Rule 7.2, Ala.R.Crim.P.
PETITION GRANTED.
All the Judges concur.